870 F.2d 657
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.William O. BERTELSMAN, Judge, Defendant-Appellee.
No. 88-4111.
United States Court of Appeals, Sixth Circuit.
March 22, 1989.

1
Before BOYCE F. MARTIN, Jr., and MILBURN, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
Plaintiff May moves to remand and to expedite this appeal from the district court's order denying the plaintiff's motion for relief from judgment in this civil rights case.  42 U.S.C. Secs. 1981, 1982, 1983, and 1985(3).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The plaintiff is a prolific litigant who resides in Cincinnati, Ohio.  The defendant is a federal district court judge who sits in Covington, Kentucky.  The plaintiff filed a complaint which alleged that the defendant improperly entered an order in one of the plaintiff's cases while that case was on appeal to this court.  The district court dismissed the complaint as frivolous, and this court affirmed the district court's judgment.  The plaintiff then filed a motion for relief from judgment, which the district court denied by endorsing the denial on the face of the motion.


4
In his motion to remand, the plaintiff argues that the district court must enter its order of denial on a separate document.  However, only the judgment in a case must be entered on a separate document.  Fed.R.Civ.P. 58.  The Federal Rules do not require the entry of orders on a separate document.  Therefore, the motion to remand is denied.


5
The standard of review of an appeal from an order denying a motion for relief from judgment under Fed.R.Civ.P. 60(b) is abuse of discretion.  The appeal does not bring up the final judgment for review.   Browder v. Director, Dep't of Corr., 434 U.S. 257, 263 n. 7 (1978);  Peake v. First Nat'l Bank, 717 F.2d 1016, 1020 (6th Cir.1983).  We have examined the motion for relief from judgment, and we agree with the district court that its contents do not require any changes in the district court's prior judgment.  Therefore, the district court did not abuse its discretion when it denied the motion.


6
The motions to remand and to expedite the appeal are denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation